FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10497
                                                 No. 09-10498
               Plaintiff - Appellee,
                                                 D.C. No. 4:09-cr-50058-JMR
  v.                                             D.C. No. 4:09-cr-00400-JMR

SANTIAGO YANEZ-MARTINEZ,                         MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                       John M. Roll, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       In these consolidated appeals, Santiago Yanez-Martinez appeals from his

guilty-plea conviction and 51-month sentence for reentry after deportation, in

violation of 8 U.S.C. § 1326, and from the revocation of his supervised release and

the 9-month sentence imposed upon revocation. Pursuant to Anders v. California,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Yanez-Martinez’s counsel has filed a brief stating there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      With respect to both cases, we dismiss the appeals in light of the valid

appeal waivers. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED, and the appeals are

DISMISSED.




                                          2                                      09-10497